Exhibit 10.1

 

 

W. R. Grace & Co.

T 410.531.4574

 

7500 Grace Drive

F 410.531.4414

 

Columbia, MD 21044

Fred.Festa@grace.com

 

 

www.grace.com

 

[g67921kgi001.jpg]

 

Fred Festa

Chairman, President and Chief Executive Officer

 

Personal and Confidential

 

Congratulations!  The Grace Board of Directors has approved the Annual Incentive
Compensation Program (AICP) for the 20[    ] calendar year, and you will be
eligible to participate at a target of       % of your annual base salary.

 

We have aligned the AICP performance metrics with our Annual Operating Plan
(AOP) targets for Adjusted EBIT and Adjusted Operating Cash Flow. This means
that the overall AICP incentive pool will be derived from our achievement
regarding these targets: 50% of the AICP incentive pool will be established
based on our performance with respect to our Adjusted EBIT target and 50% with
respect to our Adjusted Operating Cash Flow target.  The table below describes
the funding levels of the AICP incentive pool based on the achievement of those
targets.

 

Actual Grace
Performance as a
Percentage of Relevant
Target
(%)

 

Percentage of 50% of
Aggregate Target
Award Amounts
Funded in Partial
Pool*
(%)

less than 80

 

-0-

80

 

25

100

 

100

135 or above

 

200

 

--------------------------------------------------------------------------------

*  Actual amounts funded to the AICP incentive pool will be separately prorated
on a straight line basis regarding performance between 80% and 100%, and between
100% and 135%, of the Relevant Target.

 

In addition to our performance in respect of the AOP targets described above,
your individual payout will also be based on your individual performance and
your operating segment’s  performance.  After considering these factors, your
actual payout could range from 0 - 2 times your target.

 

Also note that the Compensation Committee of the Grace Board has the discretion
to adjust the performance objectives or establish or increase the size of the
AICP incentive pool even if performance objectives are not achieved.  Grace
reserves the right to change, modify, or terminate this, and its other,
compensation (and benefits) programs at any time.  In addition, you should
remember that, in order to receive any AICP payment, you must be actively
employed by Grace at the time that these amounts are actually paid.  Finally,
please keep this matter confidential.

 

Your contribution, hard work and leadership in living the GRACE Vision and
Values are vital to the overall success of the company.

 

Thank you for continuing to help build a better and safer Grace.

 

 

[g67921kgi002.jpg]

 

Alfred E. Festa

 

Chairman, President and CEO

 

 

--------------------------------------------------------------------------------